Per Curiam.
The parties -are brothers. On February 26, 1960, the plaintiff accepted -the defendant’s invitation to accompany ¡him in the latter’s pickup truck to- the h-ome -of -a near relative. The -defendant entered ¡his tr-uck from rhh-e left, -and while- the plaintiff was -attempting to enter from -the -right, but before he was -actually in -tih-e vehicle, it moved -off, inflicting personal injuries.
The -evidence moist fav-or-able to- the plaintiff .permits the inference that -defendant was careless in moving the vehicle while -the plaintiff wais in a -place of danger; that the movement resulted in- some injury to tlhe plaintiff. Appropriate issues should have -been submitted to the jury. The judgment of nonsuit is
Reversed.